ALLOWANCE
Per the PTAB decision rendered 25 October 2021, pending claims 12-20 are herein allowed. Withdrawn claims 1-11 are here cancelled (see below). 
The 35 U.S.C. 112(b) rejection of claims 19-20 is withdrawn as a result of the PTAB decision of 25 October 2021.
The 35 U.S.C. 103(a) rejection of claims 12-20 as unpatentable over Harley et al. (US 4,710,227) in view of Manicke et al. (US PGPub 2011/0150663) is withdrawn as a result of the PTAB decision of 25 October 2021. 
No objections and/or rejections are believed outstanding. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to inventions non-elected without traverse.  Accordingly, claims 1-11 been cancelled.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-11 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see PTAB decision.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767